 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthgate Cinema, Inc. and Wyandotte Theater, Inc.and International Alliance of Theatrical StageEmployees and Motion Picture Machine Opera-tors of the United States & Canada, AFL-CIO,Special Departments-Detroit Branch, and its Local199. Case 7-CA-13557November 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 28, 1977, Administrative Law JudgeAlmira A. Stevenson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge recommendeddismissal of the complaint because Respondents'projected gross revenues for the calendar yearfollowing the takeover of their predecessors' opera-tions I did not meet the Board's discretionarymonetary standard for assertion of jurisdiction overmotion picture theaters. That projection was basedon Respondents' gross income for the approximately5-month period preceding the hearing in which theyoperated the theaters involved.It is, on the other hand, uncontroverted that theoperations of both Respondents are materiallyindistinguishable, in terms of location, services,equipment, etc.,2from those of their predecessors,whose combined income for the 3 calendar years3preceding the takeover uniformly surpassed ourdiscretionary jurisdictional standard for such enter-prises.Thus, the issue presented is whether the actualincome of the predecessors in the calendar yearsprior to the takeover is a less reliable barometer forresolution of the discretionary jurisdictional questionI The Administrative Law Judge concluded, and we agree for the reasonsset forth in her Decision, that Respondents Northgate and Wyandotte arejoint employers.2 It also appears that the employee complement before and after thetakeover was, in the case of Respondent Northgate. virtually identical, andin the case of Respondent Wyandotte substantially so. At the former. 10 ofthe I I employees and, at the latter. approximately 4 of 14 employees workedbefore and after the takeover. The instant complaint alleges. inter alia, I 1233 NLRB No. 88than is the income of Respondents projected fromthe abbreviated period they have been in business.The Administrative Law Judge concluded thatreliance on a predecessor's annual gross volume forpurposes of establishing Board discretionary jurisdic-tion is precluded in all cases where partial-yearcommerce data is available for the successor employ-er. In support of the proposition, the AdministrativeLaw Judge relied on Martin J. Baker, an individualproprietor, d/b/a Galaxy Theater, et al., 210 NLRB695 (1974).The issue in Galaxy Theater, however, was notframed in terms of whether or not partial-yearcommerce date existed for the successor employer,but, rather, involved the applicability of two inde-pendent jurisdictional tests:[T]he Board has treated a successor-employeras if it had commenced operations of a newbusiness and has determined whether it meets thejurisdictional standard by making a forwardprojection based on its actual experience. TheBoard has also used the 12-month experience of apredecessor to project what the revenues of thesuccessor will total during its first 12 months ofcontrol where evidence indicates that the businesswill continue in essentially the same manner asbefore the change of ownership.The latter test was not restated to the exclusion ofthe former and to have done so would plainlyconflict with important policy considerations whichboth underlie our discretionary standards and wereaddressed in Galaxy itself. That much is evident fromthe Board's rejection in Galaxy of the AdministrativeLaw Judge's reliance on Perma Vinyl Corporation..4Whereas Perma Vinyl seeks to protect the victimsof unfair labor practices who, but for a change inownership, would clearly be entitled to a Board-ordered remedy, the Administrative Law Judgewould assert jurisdiction here [in Galaxy ]although he would not have asserted jurisdictionover any operation separately before the changein ownership. Therefore, the Administrative LawJudge's rationale that a sale of a business shouldnot result in a lapse of coverage is totallyinapplicable here, where the income is combinedto achieve coverage rather than continue it.The latter point is crucial to an understanding ofwhat was involved in Galaxy, for it was a case indiscriminatory discharges of whom I worked at Northgate and 10 atWyandotte. The discharges, thus, substantially correspond to the changes inthe complement.:' In the last of the three, 1976, the jurisdictional amount is based on aprojection from the approximately I l-month period the predecessors werein operation.4 Permna Vinyl Corporation. Dade Plastics Co. and United Slates Pipe andFoundry Company, 164 NLRB 968 (1967). See Gala.ry, supra, fn. 8.586 NORTHGATE CINEMA, INC.which the application of either test would not haveresulted in coverage. Neither the predecessor em-ployer's volume of business nor the successor'spartial-year business projected forward met applica-ble discretionary standards.5And to apply in a mutually exclusive fashion thetests restated in Galaxy could readily portend harshconsequences. Statutory remedies for serious unfairlabor practices committed on the date of acquisitionmight well be unavailable to the victims of suchconduct solely because of an offending successor'smeasured effort, in the beginning weeks of operation,to defeat Board jurisdiction. While we express, ofcourse, no opinion on the merits of the GeneralCounsel's case, the allegations of the instant com-plaint present a not too dissimilar picture in whichthe Respondents allegedly took over operation of thetheaters involved for the avowed purpose of "gettingrid of" the labor organization which representedemployees at both.We conclude, therefore, that the enterprises in-volved herein meet, on the basis of their gross volumeof business in each of the three most recent calendaryears, our monetary standard for the assertion ofjurisdiction over such enterprises and shall, accord-ingly, remand the proceeding to the AdministrativeLaw Judge for purposes of issuing a decision on themerits and recommended Order.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeAlmira Abbot Stevenson for such further action as isrequired in light of our Decision herein to assertjurisdiction.I In Galaxy the respondent operated a theater and two bookstores whosegross volume in calendar year 1972 fell far short of the jurisdictionalstandard. In March 1973, it purchased two additional theaters and in June1973 a third-all of whose income, combined, similarly did not meet thestandard. The income from all six entities for the year preceding the hearing(utilizing a projection for the newly acquired operations) likewise wasinsufficient. Finally, income for calendar year 1972 of the two theatersacquired in March. combined with a projected income for the theateracquired in June and the 1972 income of the previously owned theaters, stillfell short. At no point, therefore, did the case present a question of whetherone or the other traditional test was met but involved. as the Board stated inGalaxy, a case lying "somewhere between the situations in which [thosetests are applied."DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard in Detroit, Michigan, April 27 and 29,1977. The original charge was filed November 30, andserved on the Respondent corporations December 2, 1976;the first amended charge was filed January 11, and servedJanuary 12, 1977.Upon the entire record,lincluding the demeanor of thewitnesses, and after due consideration of the memorandumbrief filed by the General Counsel, I make the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAWI. JurisdictionNorthgate Cinema, Inc., a Michigan corporation, sinceNovember 1, 1976, has been engaged solely in operatingthe Northgate theater in Hazel Park, Michigan. Its totalreceipts from ticket and concession sales for the 5 months itwas in business prior to the hearing were $77,204. Projectedover a period of 12 months, these receipts would total$185,292.Wyandotte Theater, Inc., a separate Michigan corpora-tion, has, since November 24, 1976, been engaged solely inoperating the Wyandotte theater in Wyandotte, Michigan.Its total receipts from ticket and concession sales forapproximately its first 4 months of operations amounted to$83,450, which projected over a 12-month period totals$250,344.It is clear that the Respondent corporations individuallydo not meet the Board's jurisdictional standard for motionpicture theaters of $500,000 annual gross income.2TheGeneral Counsel contends, however, that the gross incomesof the Respondent corporations should be combined witheach other because they are a single employer. The recordestablishes that a single individual, Ronald Sloan, whollyowns and controls both corporations; that he is activelyengaged, with his Northgate general manager, RonaldUndieme, in the operation and booking of movies for boththeaters; and that Sloan exercises centralized control overlabor relations by retaining and exercising final authorityover general wage increases and all decisions relating to theoperation of the two theaters. I find therefore thatNorthgate Cinema, Inc., and Wyandotte Theater, Inc.,constitute a single employer for jurisdictional purposes.3Even so, however, the combined projected gross income ofthe two corporations, Northgate $185,292 plus Wyandotte$250,344, falls short of the Board's $500,000 standard.4General Counsel argues further that the first 5 months ofthe Respondent's operation of the two theaters are nottruly reflective of the theaters' potential revenue becauseI General Counsel's exhibits erroneously marked have been noted andcorrected.2 Cedar Hills Theatres, Inc., et al, 168 NLRB 871 (1967); ChicagoTheatrical Protective Union Local No. 2, I.A.T.S.E. (Midwest Neas ReelTheatres, Inc.), 151 NLRB 857 (1965).3 Chicago Theatrical Protective Union Local No. 2, .TS. E. (MidvestNews Reel Theatres, Inc.), supra.4 As Northgate Cinema, Inc.. pays S1,875 a month (which projects to$22,500 annually) to Zyoquip Company in Cincinnati Ohio, as rent for allthe equipment in its theater, and Wyandotte Theatre, Inc., pays NationalScreen Service, New York. approximately S80 a week (which projects to$4.160 annually) for trailers and previews of coming attractions, I find thatthe Board has statutory jurisdiction over the Respondent.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey went through a winding down operation by theirformer owners, startup operations were hampered byextensive theater repairs, and both theaters were struck byrevenue-damaging picketing for extensive periods of time.Therefore, the argument continues, a more appropriatebasis for projecting the theaters' revenues would be theyear 1976 when the theaters were not encumbered by theabove factors. Thus, the General Counsel would, for theNorthgate, add the $212,183 gross income which thepredecessor company earned until the end of October tothe $29,074 earnings of the Respondent in November andDecember, for a total 1976 gross of $241,257. For theWyandotte, the General Counsel would add that theater'sgross income of $253,772, which the predecessor earnedthrough November 19, to the $24,271 which the Respon-dent made from that date until the end of 1976, for a yearlytotal of $278,043. Combining the gross income figureswould result in a total of $519,299, which, if used as theRespondent's probable gross for 1977, would meet theBoard's standard.5Briefly, the relevant facts with regard to the Respon-dent's relation to the former owners and operators of thetheaters are as follows: Before November 1, 1976, theNorthgate theater was operated by Show, Inc., whichleased the building from Borman's, Inc., and leased theequipment from Zyoquip Company. On or about Novem-ber 1, the Borman's, Inc., lease to Show, Inc., was assignedto Northgate Cinema, Inc., which assumed Show, Inc.'smonthly payments to Zyoquip for the equipment.Before November 24, the Wyandotte theater buildingwas owned by First Elm Corporation and operated bySuburban Detroit Theatres, Inc. Ronald Sloan purchasedthe building and equipment from First Elm Corporation,and then leased them to Wyandotte Theatre, Inc., whichbecame the new operator in place of Suburban DetroitTheatres, Inc.There are no substantial interrelationships betweenBorman's, Inc., Show, Inc., First Elm Corporation, orSuburban Detroit Theatres, Inc., or between any of themand either of the Respondent corporations.6In Martin J. Baker, an Individual d/b/a Galaxy Theatre,et al., 210 NLRB 695 (1974), the Board stated:Where a successorship is involved, the Board hastreated a successor-employer as if it had commencedoperations of a new business and has determinedwhether it meets the jurisdictional standard by makinga forward projection based on its actual experience.5 The General Counsel also points out that the combined gross incomesof the two theaters under their former owners exceeded $500.000 dunng1974 and 1975.6 Ronald Sloan owns an 8.4-percent interest in First Elm Corporation,and Ronald Undieme, whose present title is general manager of NorthgateCinema, Inc., was a stockholder and president of Show. Inc.7 The record shows that a new box office was built for the Wyandottetheater, and repairs costing $1.622 were made to a fan in the building.Toilets had to be unplugged in the Northgate theater. It appears that theWyandotte may have been closed for 2 days: there was no interruption inbusiness at the time of the Northgate takeover.I Projectionist Richard Hallmon testified that the Union picketed theNorthgate theater from November 4, 1976, until some time in January i977:General Manager Ronald Undieme said the picketing lasted until aboutChristmas. Projectionist Paul Flowers testified the Union picketed theThe Board went on to say it has also used the 12-monthexperience of a predecessor to project what the revenues ofthe successor will total during its first 12 months of controlwhere evidence indicates that the business will continue inessentially the same manner as before the change ofownership. In support of this latter approach, the Boardcited Will Coach Lines, Inc., 175 NLRB 518 (1968), andCar City, Inc., 116 NLRB 1571 (1956), cases in which norelevant commerce date was available for the successorcompanies.In Galaxy Theatre, the respondent had operated onetheater and two book stores throughout 1972 and pur-chased two more theaters in 1973. The combined grossincomes of all five operations projected from the firstmonth of the respondent's operation in 1973 did notamount to $500,000. In these circumstances, the Boarddeclined jurisdiction because the $500,000 standard couldbe achieved only by a projection based on "imputing toRespondent, in addition to his own income for 1972 (priorto the takeover) the 1972 income from enterprises thentotally unrelated to that of the Respondent; ...thus[securing] a gross for the calendar year 1972 which theevidence shows has not been and will not be achieved afterthe takeover." This appears to be what the GeneralCounsel would have the Board do in the instant case.Thus, this is not a case where no data is available fromwhich the Respondent's own experience can be projected.On the contrary, data representing 4 to 5 months of theRespondent's experience is available, and it indicates thatthe Respondent will not achieve the required volume ofbusiness during its first year of operations. Moreover, therecord does not support the General Counsel's contentionthat there was any winding down of operations by theformer owners. Nor is there evidence that the Respondent'soperations were hampered by any extensive theaterrepairs,7or by the picketing.8In these circumstances, I find, in accord with GalaxyTheatre, supra, that, without imputing to the Respondent inaddition to its own income during 1976 prior to its takeoverthe income from enterprises then totally unrelated to thatof the Respondent in order to secure a projection which theevidence shows the Respondent has not and will notachieve after its takeover, the Respondent does not meetthe jurisdictional standard for its industry. I conclude thatthe complaint must be dismissed.9[Recommended Order for dismissal omitted from publi-cation.]Wyandotte theater for 2 or 3 weeks beginning on or about December 1,1976. Except for the projectionists, all employees continued working, andthere is no evidence as to what extent, if any, the picketing affected theRespondent's business, and the Board has refused to speculate on suchmatters. Motion Picture Machine Operatrors Local Union 330. AFL-CIO(Western Hills Theatres, Inc.), 204 NLRB 1057 (1973). Adams Iron Works,Inc., 221 NLRB 71 (1975), relied on by the General Counsel, isdistinguishable on its facts. There, the respondent, which was engaged in thefabrication and installation of ornamental iron work. had been in businessfor the past 3 consecutive years and had exceeded the jurisdictionalstandard in all 3 years, after which its employees engaged in an unfair laborpractice strike, and, the Board found, its business "experienced a precipitousdecline ... largely due to the picketing."9 Cf. Retail Clerks Union Local 1557, el al. (Giant Food, of Chattanooga,Inc.l), 217 NLRB 4 (1975).588